Citation Nr: 0918558	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's daughter is entitled to reestablish 
recognition as a helpless child on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and August 2007 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking to reestablish his daughter's status 
as a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.  She was 
previously recognized as such and counted as his dependant.  
Her dependency was removed for VA purposes, however, 
following her August 1992 marriage.  

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined. For purposes of 
determining eligibility as a dependent child under Title 38, 
a child must be "unmarried" and must be either under the age 
of 18, have become permanently incapable of self-support 
before the age of 18, or be between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 
3.57(a)(1).

Under 38 U.S.C.A. § 103(e), marriage of a child shall not bar 
the furnishing of benefits if the marriage was void or has 
been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion, none of which applies in this appellant's case. 38 
U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1). 
Since the appellant's marriage was terminated by divorce in 
1992, and not prior to November 1, 1990, the provisions of 38 
U.S.C.A. § 103(e) and 
38 C.F.R. § 3.55(b)(2), pertaining to a marriage of a child 
terminated prior to November 1, 1990, do not apply.

In this case, the Veteran contends that his daughter was 
"insane" at the time of her 1992 marriage and that her 
status as a dependent helpless child should be reestablished.  
Under the current 38 U.S.C.A. § 103(e) and 38 C.F.R. § 
3.55(b)(1), the only legal grounds for reestablishing 
entitlement to compensation for the Veteran's daughter are if 
her marriage was void or has been annulled by a court having 
basic authority to render annulment decrees, unless it is 
determined by VA that the annulment was obtained through 
fraud by either party or by collusion.  In December 2007, the 
Veteran stated that he was filing proceedings in the courts 
of Puerto Rico to annul his daughter's marriage.  There is no 
evidence in the claims folder that records of those annulment 
proceedings were obtained.  Whether or not the daughter's 
marriage was annulled is an imperative fact in this case.  
This matter must be remanded for additional development 
relative to establishing that fact.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Veteran all evidence 
relevant to establishing that the marriage 
of his helpless child was annulled by a 
court.  If the Veteran does not possess 
those records, but maintains that the 
marriage was in fact annulled, then obtain 
a fully executed authorization to obtain 
records from the appropriate source so 
that VA can meet its 38 C.F.R. 
§ 3.159(c)(1) duty to assist by attempting 
to obtain those private records.

2.  Readjudicate the veteran's claim. If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




